Name: Commission Regulation (EC) No 1883/2002 of 22 October 2002 amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country
 Type: Regulation
 Subject Matter: international affairs;  technology and technical regulations;  Asia and Oceania;  international trade;  political framework
 Date Published: nan

 Avis juridique important|32002R1883Commission Regulation (EC) No 1883/2002 of 22 October 2002 amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country Official Journal L 285 , 23/10/2002 P. 0017 - 0021Commission Regulation (EC) No 1883/2002of 22 October 2002amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that countryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1081/2000 of 22 May 2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country(1), and in particular the first indent of Article 4 thereof,Whereas:(1) Annex II to Regulation (EC) No 1081/2000 lists the persons covered by the freezing of funds under that Regulation.(2) In Common Position 2002/831/CFSP of 21 October 2002(2) the Council decided to update the Annex to Common Position 2000/346/CFSP of 26 April 2000 extending and amending Common Position 96/635/CFSP on Burma/Myanmar(3). That Annex contains the list of persons subject to the restrictive measures set out in point 5(b)(i) and (iii) of Common Position 96/635/CFSP. Annex II to Regulation (EC) No 1081/2000 should, therefore, be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 1081/2000 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 October 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 122, 24.5.2000, p. 29.(2) OJ L 285, 23.10.2002, p. 7.(3) OJ L 122, 24.5.2000, p. 1.ANNEXList of persons referred to in Article 11) State Peace and Development Council (SPDC):>TABLE>2) Former members of SLORC:Lt-Gen Phone Myint (5.1.1931)Lt-Gen Aung Ye Kyaw (12.12.1930)Lt-Gen Sein Aung (11.11.1931)Lt-Gen Chit Swe (18.1.1932)Lt-Gen Mya Thin (31.12.1931)Lt-Gen Kyaw Ba (7.6.1932)Lt-Gen Tun Kyi (1.5.1938)Lt-Gen Myo Nyunt (30.9.1930)Lt-Gen Maung Thint (25.8.1932)Lt-Gen Aye Thoung (13.3.1930)Lt-Gen Kyaw Min (22.6.1932, Hanzada)Lt-Gen Maung HlaMaj-Gen Soe MyintLt-Gen Myint Aung3) Former Members of SPDC:>TABLE>4) Regional Commanders:>TABLE>5) Deputy regional commanders:>TABLE>6) Other state/divisional commanders:>TABLE>7) Ministers:>TABLE>8) Other tourism-related appointments:>TABLE>9) Other senior Ministry of Defence officers:>TABLE>10) Members of the office of the chief of military intelligence (OCMI):>TABLE>11) Former members of government:>TABLE>12) Former members of government added from 2000:>TABLE>